SUPPLEMENT DATED FEBRUARY 23, 2 FIRST INVESTORS INCOME FUNDS STATEMENT OF ADDITIONAL INFORMATION DATED JANUARY 31, 2010 On page II-39 under the section titled, “Money Market Draft Check Redemptions (Class A Shares Only)”, numbers 1 and 2 are deleted and replaced with the following: 1. If your First Investors Cash Management Fund account balance is less than $10,000 and the market value of all your investments in First Investors mutual funds and variable annuities is less than $25,000 at the time a draft check is presented for payment, a $15 processing fee will be assessed for each check drawn. 2. If your First Investors Cash Management Fund account balance is more than $10,000 or the market value of all your investments in First Investors mutual funds and variable annuities is greater than $25,000, up to three draft checks will be paid per month without a processing fee.Your account will be charged a $15 processing fee for each additional check paid per month. IFSAI0210
